Case 1:17-cr-00039-ML-LDA Document 177 Filed 03/02/21 Page 1 of 1 PagelD #: 2217

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the
District of Rhode Island

United States of America

 

Vv. )
Leandro Gomes ) Case No, 1:17-cr-00039-WES-LDA
)
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Leandro Gomes ;
who is accused of an offense or violation based on the following document filed with the court:

 

C) Indictment [ Superseding Indictment O Information © Superseding Information © Complaint
(J Probation Violation Petition wt Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

Violaion of supervised release.

 

 

  

   

 

 

 

 

Date: ____ 14/06/2020 Is/. Carrie is-Rotke

Issuing officer's signature

 

City and state: Providence, Rl Carrie L. Potter, Deputy Clerk
Printed name and litle

 

 

 

Return

 

 

This warrant was, received on (date) f f 0 iy j 20 Leand the person was arrested on (date) B-] -Z OQ Z/

at (city and state) (GIN i Cle Le,
7

Date: LUC]

 

//- Arresting officer's signature
VATU ROLY / De eA

Printed name &nd title

 

 

 

 
